Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant's arguments regarding the incorporation by reference of the adaptive control system of Shelton, (US 7,568,603) have been fully considered but they are not persuasive. In simple terms, the words “adaptive control system” as used in the current application do not have the same meaning as the term “adaptive control system” as used in Shelton.  In Shelton, paragraph [0010] the term “adaptive control system” is a sensor provided means “for controlling end effector deployment that is outside of the closed loop system of the motor, gear drive train, and end effector”.  This is in contrast to the use of the term in the current application, in which the “adaptive control system” is, claims 23-25, “configured to control the rate of said rotary motion (of the motor)”.  Despite the term “adaptive control system”, these two systems do not appear to have any similarities.  As such, the addition of the term “adaptive control system” fails 112A, as new matter.  Furthermore, when determining priority, Shelton does not provide a valid priority date regarding the term “adaptive control system”.
Applicant’s arguments regarding the 112b rejections are persuasive.  The rejection has been withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following instances lack written description in the disclosure – an adaptive control system.  The following instances represent new matter over the prior applications – The amendment filed 11/13/2017 introduces an adaptive control system which is not in the .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 23 and 25 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hooven, (US 5,667,517).

Regarding claim 23, Hooven discloses; “A powered surgical instrument for cutting and stapling the tissue of a patient, wherein said powered surgical instrument comprises:

an end effector (Fig. 2, business portion 42), comprising: 

a first jaw (Fig. 6, staple cartridge portion 74); 

 (Fig. 6, anvil portion 75) movable relative to said first jaw between an unclamped position and a clamped position, wherein said first jaw and said second jaw exert a compression force on the patient tissue when said second jaw is in said clamped position; 

an anvil  (Fig. 6, the tissue contacting surface of anvil portion 75); and 

a staple cartridge (Fig. 6, removable staple cartridge 80) comprising a longitudinal slot; 

an elongate shaft (Fig. 2, shaft portion 42), wherein said end effector extends from said elongate shaft; 

an actuation system (Figs. 6-10 show all of the parts of the actuation system, specifically threaded rod 71, closure nut 77, and knife member 82)(Fig. 19, actuator) configured to move said second jaw into said clamped position, wherein said actuation system comprises; 

a firing member (Fig. 6, the entirety of the firing system, including the threaded rod 71, closure nut 77, knife member 82, driving wedge member 83, and firing nut 86) including a cutting member (Figs. 6-10 knife member 82), wherein said firing member is movable from a proximal position toward a distal position (closure nut 77 can be seen moving from a proximal position to a distal position in the figures) during a firing stroke, and wherein said firing member comprises:

a first laterally extending member (Fig. 6, the threaded rod 71, both engages the first jaw and extends in a lateral fashion) configured to engage said first jaw during said firing stroke, and 

a second laterally extending member (Fig. 6, closure pin 78 both engages the second jaw and extends laterally) configured to engage said second jaw during a firing stroke, wherein said actuation system is configured to limit said compression force (Fig. 19, sensor, Col. 8, lines 50-57, “From the sensor input from the specific endoscopic instrument used, the control logic can make decisions and/or actions on things such as tissue compression, position and proximity, electrical properties, chemical properties, temperature etc.”) between said first jaw and said second jaw to prevent over clamping of the patient tissue; and 

a handle (Fig. 2, handle portion 40), wherein said elongate shaft extends from said handle, and wherein said handle comprises:

a power source (Fig. 1, controller 31 connects via cord to handle);
 
a motor (Fig. 3, DC motor 45) configured to output a rotary motion, wherein said motor is configured to receive a first amount of power (Fig. 20a, “Fire” command) from said (Fig. 20b “reverse” command) from said power source, wherein said second amount of power is different than said first amount of power, and wherein said first amount of power and said second amount of power are proportionate to a force experienced by said end effector (Col. 5, line 48, “For a constant voltage drive, the force required to close the instrument may be measured by monitoring motor current. The power delivered to the instrument may be controlled by varying motor voltage and/or current to achieve a constant motor speed with varying load.”); and 2 301259057 v4 Application No. 15/692,986 
Preliminary Amendment dated November 13, 2017 
an adaptive control system (Fig. 1, controller 31, Col. 5, line 48, “For a constant voltage drive, the force required to close the instrument may be measured by monitoring motor current. The power delivered to the instrument may be controlled by varying motor voltage and/or current to achieve a constant motor speed with varying load.”) configured to control the rate of said rotary motion”.

Regarding claim 25, Hooven discloses; “A powered surgical instrument for cutting and stapling the tissue of a patient, wherein said powered surgical instrument comprises:
an end effector (Fig. 2, business portion 42), comprising: 
a first jaw (Fig. 6, staple cartridge portion 74); 
a second jaw (Fig. 6, anvil portion 75) movable relative to said first jaw between an unclamped position and a clamped position, wherein said first jaw and said second jaw are configured to clamp the patient tissue with a tissue compression force when said second jaw is in said clamped position; 
(Fig. 6, removable staple cartridge 80) comprising a plurality of staples; and 
an anvil (Fig. 6, the tissue contacting surface of anvil portion 75); 
an elongate shaft (Fig. 2, shaft portion 42), wherein said end effector extends from said elongate shaft; 
an actuation system (Figs. 6-10 show all of the parts of the actuation system, specifically threaded rod 71, closure nut 77, and knife member 82)(Fig. 19, actuator)  configured to move said second jaw into said clamped position, wherein said actuation system comprises a firing member (Fig. 6, the entirety of the firing system, including the threaded rod 71, closure nut 77, knife member 82, driving wedge member 83, and firing nut 86):  wherein said firing member is configured to move from a proximal position toward a distal position during a firing stroke (closure nut 77 can be seen moving from a proximal position to a distal position in the figures), and wherein said firing member comprises:

 a knife blade (Figs. 6-10 knife member 82);

a first laterally extending cam (Fig. 6, the threaded rod 71, both engages the first jaw and extends in a lateral fashion) configured to engage said first jaw during said firing stroke, and 

(Fig. 6, closure pin 78 both engages the second jaw and extends laterally) configured to engage said second jaw during a firing stroke,

wherein said actuation system further comprises means for limiting said tissue compression force between said first jaw and said second jaw to a maximum tissue compression force  (Fig. 19, sensor, Col. 8, lines 50-57, “From the sensor input from the specific endoscopic instrument used, the control logic can make decisions and/or actions on things such as tissue compression, position and proximity, electrical properties, chemical properties, temperature etc.”), and wherein said means for limiting prevents further clamping of said second jaw relative to said first jaw once said maximum tissue compression force is attained; and 
a handle (Fig. 2, handle portion 40), wherein said elongate shaft extends from said handle, and wherein said handle comprises: 
a power source (Fig. 1, controller 31 connects via cord to handle); 
a motor (Fig. 3, DC motor 45) configured to output a rotary motion, wherein said motor is configured to receive a first amount of power  (Fig. 20a, “Fire” command) from said power source and a second amount of power  (Fig. 20b “reverse” command) from said power source, wherein said second amount of power is different than said first amount of power, and wherein said first amount of power and said second amount of power are proportionate to a load experienced by said firing member (Col. 5, line 48, “For a constant voltage drive, the force required to close the instrument may be measured by monitoring motor current. The power delivered to the instrument may be controlled by varying motor voltage and/or current to achieve a constant motor speed with varying load.”); and 
an adaptive control system (Fig. 1, controller 31, Col. 5, line 48, “For a constant voltage drive, the force required to close the instrument may be measured by monitoring motor current. The power delivered to the instrument may be controlled by varying motor voltage and/or current to achieve a constant motor speed with varying load.”) configured to control the rate of said rotary motion”. 4 301259057 v4  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hooven, (US 5,667,517) in view of Bregen, (US 5,171,251).

Regarding claim 24, Hooven discloses; “A powered surgical instrument for cutting and stapling the tissue of a patient, wherein said powered surgical instrument comprises:
an end effector (Fig. 2, business portion 42), comprising: 
a first jaw (Fig. 6, staple cartridge portion 74); 
 (Fig. 6, anvil portion 75) movable relative to said first jaw between an unclamped position, an initial clamped position, and a clamped position, wherein said first jaw and said second jaw are configured to clamp the patient tissue with an initial tissue compression force when said second jaw is in said initial clamped position; and wherein said first jaw and said second jaw are configured to clamp the patient tissue with a clamped tissue compression force when said second jaw is in said clamped position; 
a staple cartridge (Fig. 6, removable staple cartridge 80) comprising a plurality of staples; and 
an anvil (Fig. 6, the tissue contacting surface of anvil portion 75); 
an elongate shaft (Fig. 2, shaft portion 42), wherein said end effector extends from said elongate shaft; 
an actuation system (Figs. 6-10 show all of the parts of the actuation system, specifically threaded rod 71, closure nut 77, and knife member 82)(Fig. 19, actuator) comprising,

 a firing member (Fig. 6, the entirety of the firing system, including the threaded rod 71, closure nut 77, knife member 82, driving wedge member 83, and firing nut 86) movable from a proximal position toward a distal position during a firing stroke (closure nut 77 can be seen moving from a proximal position to a distal position in the figures);

 a cutting member (Figs. 6-10 knife member 82) defined on said firing member;

a laterally extending member  (Fig. 6, closure pin 78 both engages the second jaw and extends laterally) extending from said firing member, wherein said laterally extending member is configured to couple said first jaw and said second jaw during a firing stroke, and control said clamped tissue compression force between said first jaw and said second jaw below a threshold to prevent over clamping of the patient tissue; (Fig. 19, sensor, Col. 8, lines 50-57, “From the sensor input from the specific endoscopic instrument used, the control logic can make decisions and/or actions on things such as tissue compression, position and proximity, electrical properties, chemical properties, temperature etc.”), and 
a handle (Fig. 2, handle portion 40), wherein said elongate shaft extends from said handle, and wherein said handle comprises: 

a motor (Fig. 3, DC motor 45) configured to output a rotary motion, wherein said motor is configured to receive a first amount of power  (Fig. 20a, “Fire” command) and a second amount of power  (Fig. 20b “reverse” command), wherein said second amount of power is different than said first amount of power, and wherein said first amount of power and said second amount of power are proportionate to a load experienced by said firing member (Col. 5, line 48, “For a constant voltage drive, the force required to close the instrument may be measured by monitoring motor current. The power delivered to the instrument may be controlled by varying motor voltage and/or current to achieve a constant motor speed with varying load.”); and 

an adaptive control system (Fig. 1, controller 31, Col. 5, line 48, “For a constant voltage drive, the force required to close the instrument may be measured by monitoring motor current. The power delivered to the instrument may be controlled by varying motor voltage and/or current to achieve a constant motor speed with varying load.”) configured to control the rate of said rotary motion”. 4 301259057 v4  

Hooven does not explicitly disclose; “a battery”.

Bregen teaches; “a battery (Fig. 4, battery 39)”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hooven with the use of a battery, thereby combining prior art elements to achieve a predictable result.  The benefit of utilizing a battery in the system is that it allows for a more portable, cable free design of the device.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731